Title: [Diary entry: 21 October 1770]
From: Washington, George
To: 

Sunday 21. Left our Incampment abt. 6 Oclock & breakfasted at the Logs Town, where we parted with Colo. Croghan &ca. abt. 9 Oclock. At 11 we came to the Mouth of big Bever Creek, opposite

to which is a good Situation for a House, & above it, on the same side (that is the west) there appears to be a body of fine Land. About 5 Miles lower down on the East side comes in Racoon C[ree]k at the Mouth of which, & up it appears to be a body of good Land also. All the Land between this Creek & the Monongahela & for 15 Miles back, is claimd by Colo. Croghan under a purchase from the Indians (and which sale, he says is confirmd by his Majesty). On this Creek where the Branches thereof interlock with the Waters of Shirtees Creek there is, according to Colo. Croghan’s Acct. a body of fine Rich level Land. This Tract he wants to sell, & offers it at £5 sterg. pr. hundd. with an exemption of Quitrents for 20 years; after which, to be subject to the payment of 4/2 Sterg. pr. Hundd., provided he can sell it in 10,000 Acre Lots. Note the unsettled state of this Country renders any purchase dangerous. From Racoon Creek to little Bever Creek appears to me to be little short of 10 Miles, & about 3 Miles below this we Incampd; after hiding a Barrl. of Bisquet in an Island (in Sight) to lighten our Canoe.